Exhibit 10.2

EXECUTION VERSION

GUARANTEE

GUARANTEE (this “Guarantee”), dated as of December 9, 2009 made by the
subsidiaries of AOL Inc., a Delaware corporation (the “Borrower”), from time to
time party hereto (the “Subsidiary Guarantors”), in favor of Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the lenders (the “Lenders”) party to the Credit Agreement dated as of
December 9, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined in the Credit Agreement) and other extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, it is a condition precedent to the obligation of the Lenders to enter
into the Credit Agreement and to make their respective Loans and other
extensions of credit to the Borrower under the Credit Agreement that each
Subsidiary Guarantor shall have executed and delivered this Guarantee to the
Administrative Agent for the ratable benefit of the Secured Parties; and

WHEREAS, each Subsidiary Guarantor is willing to guarantee the Secured
Obligations on the terms and subject to the conditions set forth herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and other extensions of credit to the Borrower under the
Credit Agreement, each of the Subsidiary Guarantors hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.



--------------------------------------------------------------------------------

(a) Each Subsidiary Guarantor hereby unconditionally and irrevocably guarantees,
jointly with the other Subsidiary Guarantors and severally, as primary obligor
and not just as surety to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, and permitted transferees
and assigns, the prompt and complete payment in full and performance by the
Borrower when due (whether at the stated maturity, by declaration, demand,
acceleration or otherwise) of the Secured Obligations, including, without
limitation, any requirement to cash collateralize outstanding Letters of Credit
in accordance with Section 2.15 of the Credit Agreement. If the Borrower or any
Loan Party fails to pay any of the Secured Obligations in full when due (whether
at stated maturity, by declaration, demand, acceleration or otherwise), each
Subsidiary Guarantor will promptly pay the same in cash to the Administrative
Agent for the ratable benefit of the Secured Parties.

(b) Except for termination of a Subsidiary Guarantor’s obligations as provided
in Section 27 below, this Guarantee shall remain in full force and effect until
the date on which the Secured Obligations (other than indemnity obligations
which are not yet due and payable or expense reimbursement obligations for which
no amount is claimed owing at the time) are paid in full, no Letter of Credit
shall be outstanding (unless such Letter of Credit is cash collateralized in
accordance with Section 2.15 of the Credit Agreement) and the Aggregate
Commitments are terminated.

(c) Each Subsidiary Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent on account of its
liability hereunder, it will notify the Administrative Agent in writing that
such payment is made under this Guarantee for such purpose.

(d) No payment or payments made by the Borrower, any of the Subsidiary
Guarantors, any other guarantor or any other person or received or collected by
the Administrative Agent or any Secured Party from the Borrower, any of the
Subsidiary Guarantors, any other guarantor, or any other person by virtue of any
action or proceeding or any setoff or appropriation or payment of the Secured
Obligations (other than any such payment or collection constituting a permanent
reduction of principal with a commensurate reduction in available Aggregate
Commitments having occurred or occurring simultaneously therewith) shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment or
payments (other than payments made by a Subsidiary Guarantor in respect of the
Secured Obligations or payments received or collected from such Subsidiary
Guarantor in respect of the Secured Obligations), remain liable for the Secured
Obligations, until the Guarantee terminates pursuant to Section 2(b) above or
Section 27 below.

(e) Except as otherwise specifically provided for herein, the rights of the
Administrative Agent and each of the Secured Parties hereunder shall be
exercised only by the Administrative Agent on behalf of itself or any of the
Secured Parties.

3. Security. Each Subsidiary Guarantor authorizes the Administrative Agent to
(a) take and hold security pursuant to the terms of any other Loan Documents for
the payment of this Guarantee and the Secured Obligations and exchange, enforce,
waive and release any such security pursuant to the terms of any other Loan
Documents; (b) apply such security and direct

 

-2-



--------------------------------------------------------------------------------

the order or manner of sale thereof subject to the terms of any other Loan
Documents; and (c) release or substitute any one or more endorsees, other
Subsidiary Guarantors or other obligors pursuant to the terms of any other Loan
Documents. In no event shall this Section 3 require any Subsidiary Guarantor to
grant security, except as required by the terms of the Loan Documents.

4. Right of Setoff. Each Subsidiary Guarantor hereby authorizes each of the
Administrative Agent and each Secured Party at any time and from time to time
when any Secured Obligations owed by the Borrower under the Loan Documents are
due and payable to it and have not been paid (taking into account any applicable
grace periods), to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final), at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Secured Party to or for the credit or the account of such
Subsidiary Guarantor against any of and all of the obligations of such
Subsidiary Guarantor to the Administrative Agent or such Secured Party hereunder
now or hereafter existing under the Credit Agreement whether or not the
Administrative Agent or such Secured Party has made any demand for payment. The
Administrative Agent or the applicable Secured Party shall notify such
Subsidiary Guarantor promptly of any such setoff and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent and each Secured
Party under this paragraph are in addition to other rights and remedies
(including other rights of setoff) which the Administrative Agent or the Secured
Parties may have.

5. No Subrogation. Notwithstanding any payment or payments made by any
Subsidiary Guarantor hereunder, or any setoff or application of funds of such
Subsidiary Guarantor by the Administrative Agent or any Secured Party, no
Subsidiary Guarantor shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any Secured Party against the Borrower or any other
Subsidiary Guarantor or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Secured Party for the payment of
the Secured Obligations, nor shall any Subsidiary Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Subsidiary Guarantor in respect of payments made by such Subsidiary Guarantor
hereunder on account of the Secured Obligations, until all amounts owing to the
Administrative Agent and the Secured Parties by the Borrower and any other Loan
Party on account of the Secured Obligations are paid in full, no Letter of
Credit shall be outstanding (unless such Letter of Credit is cash collateralized
in accordance with Section 2.15 of the Credit Agreement) and the Aggregate
Commitments are terminated; provided that for the avoidance of doubt, the
foregoing shall not prohibit any Subsidiary Guarantor from seeking or being
entitled to seek any contribution, reimbursement or other payment of any amount
payable by the Borrower to such Subsidiary Guarantor in respect of or pursuant
to any other agreement or arrangement. Except as otherwise permitted by the
foregoing sentence, if any amount shall be paid to any Subsidiary Guarantor by
the Borrower or any other Subsidiary Guarantor on account of such subrogation
rights at any time when all of the Secured Obligations of the Borrower shall not
have been paid in full, such amount shall be held by such Subsidiary Guarantor
in trust for the Administrative Agent and the Secured Parties, and shall,
forthwith upon receipt by such Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Secured

 

-3-



--------------------------------------------------------------------------------

Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. The payment of any amounts due with respect to any
Indebtedness of the Borrower or any Subsidiary Guarantor now or hereafter owing
to any Subsidiary Guarantor by reason of any payment by such Subsidiary
Guarantor under its guarantee hereunder is hereby subordinated to the prior
payment in full in cash of the Secured Obligations (other than any indemnity and
other contingent Secured Obligations). Each Subsidiary Guarantor agrees that it
will not demand, sue for or otherwise attempt to collect any such Indebtedness
of the Borrower or such other Subsidiary Guarantor to such Subsidiary Guarantor
until the Secured Obligations shall have been paid in full in cash (other than
any indemnity and other contingent Secured Obligations). If, notwithstanding the
foregoing sentence, any Subsidiary Guarantor shall, prior to the indefeasible
payment in full in cash of the Secured Obligations (other than any indemnity and
other contingent Secured Obligations), collect, enforce or receive any amounts
in respect of such Indebtedness, such amounts shall be collected, enforced and
received by such Subsidiary Guarantor as trustee for the Administrative Agent
and the Secured Parties and be paid over to the Administrative Agent on account
of the Secured Obligations without affecting in any manner the liability of such
Subsidiary Guarantor under the other provisions of its guarantee contained
herein.

6. Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor, and without
notice to or further assent by such Subsidiary Guarantor, (a) any demand for
payment of any of the Secured Obligations made by the Administrative Agent or
any Secured Party may be rescinded by the Administrative Agent or such Secured
Party, and any of the Secured Obligations continued and (b) the Secured
Obligations or the Loan Documents evidencing Extensions of Credit may be
amended, modified, supplemented or terminated, in whole or in part, pursuant to
the respective terms thereof. Neither the Administrative Agent nor any Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Guarantee or any property subject thereto.

7. Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives any
and all notice of the creation or accrual of any of the Secured Obligations and
notice of or proof of reliance by the Administrative Agent or any Secured Party
upon this Guarantee or acceptance of this Guarantee; the Secured Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or amended or waived, in reliance upon this Guarantee; and all
dealings between the Borrower or any Subsidiary Guarantor, on the one hand, and
the Administrative Agent and the Secured Parties, on the other, shall likewise
be conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Subsidiary Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
or any Subsidiary Guarantor with respect to the Secured Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the value, genuineness, validity,
regularity or enforceability of any of the Secured Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (b) any defense, setoff or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other person against the Administrative Agent or any Secured
Party, (c)

 

-4-



--------------------------------------------------------------------------------

any substitution, release or exchange of any other guarantee of or security for
the Secured Obligations or (d) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or any Subsidiary Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower from its Secured Obligations, or of any Subsidiary
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
making a demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Subsidiary Guarantor, the Administrative Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Loan Party or any other person or against any collateral
security or guarantee for the Secured Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any such other Loan Party or any such
other person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Loan Party or any such other person of any such collateral security, guarantee
or right of offset, shall not relieve such Subsidiary Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against such Subsidiary Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

8. General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency and
fraudulent conveyances or transfers, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Subsidiary Guarantor
hereunder would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability hereunder, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Loan Party or any other person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 7. The provisions of this Section 8 shall
in no respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

9. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Secured Obligations is rescinded, avoided or must otherwise be
restored or returned by the Administrative Agent or any Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any
substantial part of the Borrower’s property, or otherwise, all as though such
payments had not been made. Each Subsidiary Guarantor agrees

 

-5-



--------------------------------------------------------------------------------

that it will indemnify, on a joint and several basis, the Administrative Agent
and each Secured party on written demand (as invoiced in reasonable detail) for
all reasonable costs and expenses (including reasonable fees of external
counsel) incurred by the Administrative Agent or such Secured Party in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the gross negligence, willful misconduct or bad faith of the
Administrative Agent or such Secured Party.

10. Payments. Each Subsidiary Guarantor hereby agrees that payments hereunder
will be paid to the Administrative Agent for the ratable benefit of the Secured
Parties without setoff or counterclaim in Dollars or the applicable Alternative
Currency at the Administrative Agent’s Office.

11. Remedies. Each Subsidiary Guarantor agrees that, as between the Subsidiary
Guarantors and the Secured Parties, the Secured Obligations of the Borrower
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Section 8.02 of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in the
proviso to Section 8.02 of the Credit Agreement) for purposes of this Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such Secured Obligations from becoming automatically due and
payable) as against Borrower and that, in the event of such declaration (or such
Secured Obligations being deemed to have become automatically due and payable)
any such Secured Obligations which, but for such stay, injunction or other
prohibition, would be due and payable by the Borrower, shall forthwith become
due and payable by the Subsidiary Guarantors for purposes of this Guarantee.

12. Representations and Warranties. Each Subsidiary Guarantor represents and
warrants that on and as of the date hereof: (a) it is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) the execution, delivery
and performance by such Subsidiary Guarantor of this Guarantee are within its
corporate (or other) powers, have been duly authorized by all necessary action,
and do not contravene (i) its charter or by-laws or other organizational
documents or (ii) any law or any contractual restriction binding on or affecting
such Subsidiary Guarantor or any entity that controls it, (c) no authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or any other third party is required
for the due execution, delivery and performance by such Subsidiary Guarantor of
this Guarantee except as may have been obtained or made, and (d) this Guarantee
has been duly executed and delivered by such Subsidiary Guarantor and is its
legal, valid and binding obligation, enforceable against the such Subsidiary
Guarantor in accordance with its terms, except as same may be limited by
applicable bankruptcy, insolvency or other similar laws generally affecting
creditor rights, and by equitable principles (whether enforcement is sought in
equity or at law).

13. Authority of Administrative Agent. Each Subsidiary Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Guarantee with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided

 

-6-



--------------------------------------------------------------------------------

for herein or resulting or arising out of this Guarantee shall, as between any
of the Administrative Agent and the Secured Parties be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Subsidiary Guarantors, the Administrative Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refraining from acting, and the Subsidiary Guarantors shall not be
under any obligation to make any inquiry respecting any authority.

14. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender, the L/C Issuer or the Borrower shall be effected in the
manner provided for in Section 10.02 of the Credit Agreement. All notices,
requests or demands to or upon any Subsidiary Guarantor shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile to such Subsidiary Guarantor at:

AOL Inc.

770 Broadway

New York, New York 10003

Attention: Chief Financial Officer

Fax: (212)652-6400

All such notices, requests or demands to or upon such Subsidiary Guarantor shall
be deemed to have been given on the date of receipt.

15. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16. Integration. This Guarantee represents the agreement of each Subsidiary
Guarantor with respect to the subject matter hereof and there are no promises or
representations by any Subsidiary Guarantor, the Administrative Agent or any
Secured Party relative to the subject matter hereof not reflected herein or in
the Loan Documents.

17. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Subsidiary Guarantors and the Administrative Agent.

18. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Secured Party shall by any act (except by a written instrument pursuant to
Section 17 hereof), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right,

 

-7-



--------------------------------------------------------------------------------

power or privilege. A waiver by the Administrative Agent or any Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

19. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

20. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Subsidiary Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns.

21. Enforcement Expenses. Each Subsidiary Guarantor agrees to pay or reimburse
the Administrative Agent for all its costs and expenses incurred in collecting
against such Subsidiary Guarantor under this Guarantee or otherwise enforcing or
protecting any rights under this Guarantee, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

22. Counterparts. This Guarantee may be executed on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

23. Acknowledgements. Each Subsidiary Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee; and

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Subsidiary Guarantor arising out of or in
connection with this Guarantee or any other Credit Document, and the
relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor.

24. GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

25. Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action

 

-8-



--------------------------------------------------------------------------------

or proceeding shall be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. Each Subsidiary Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (a) of this Section 25. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each Subsidiary Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 14 of this Guarantee. Nothing in this
Guarantee will affect the right of any party to this Guarantee to serve process
in any other manner permitted by law.

26. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

27. Release. If a Subsidiary Guarantor ceases to be a Subsidiary of the Borrower
in a transaction permitted by the Credit Agreement, it shall be automatically
released from its obligations hereunder. The Administrative Agent, at the
request and sole expense of the Subsidiary Guarantor, shall execute and deliver
to such Subsidiary Guarantor all releases or other documents reasonably
necessary to evidence such release.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

ADTECH US, INC.

ADVERTISING.COM LLC

AOL ADVERTISING INC.

AOL CHINA HOLDINGS LLC

AOL COMMUNITY, INC.

BEBO, INC.

COMPUSERVE INTERACTIVE SERVICES, INC.

DIGITAL MARKETING SERVICES, INC.

GOING, INC.

GOOWY MEDIA INC.

ICQ LLC

LIGHTNINGCAST LLC

MAPQUEST PA, INC.

MAPQUEST, INC.

NETSCAPE COMMUNICATIONS CORPORATION

NULLSOFT, INC.

PATCH MEDIA CORPORATION

POSTGORILLA INC.

QUIGO TECHNOLOGIES LLC

SOCIALTHING, INC.

SPHERE SOURCE, INC.

SPINNER NETWORKS INCORPORATED

TACODA LLC

THE RELEGENCE CORPORATION

THIRD SCREEN MEDIA LLC

TOTEKASCHE HOLDINGS, INC.

TRUVEO, INC.

USERPLANE TECHNOLOGY, LLC

WEBLOGS INC. LLC

YEDDA, INC.

By:   /s/ Arthur Minson   Name: Arthur Minson   Title:   Treasurer

 

-10-